Opinion filed January 24, 2014




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                 No. 11-13-00226-CR
                                    ____________

                    THE STATE OF TEXAS, Appellant
                                          V.
                 JOSEPH DANIEL MAXWELL, Appellee


                     On Appeal from the 35th District Court
                                 Brown County, Texas
                          Trial Court Cause No. CR22310


                      MEMORANDUM OPINION
      The State of Texas filed a notice of appeal from an order granting the
defendant’s motion to suppress. See TEX. R. APP. P. 42.2; see also TEX. CODE
CRIM. PROC. ANN. art. 44.01 (West Supp. 2013). The State has now filed a motion
to dismiss the appeal. In the motion, the State requests that this court dismiss the
State’s appeal because the State “no longer believes that it is in the best interest of
justice or judicial economy to proceed with this appeal.”
      The State’s motion is granted, and the appeal is dismissed.


                                                   PER CURIAM


January 24, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2